PER CURIAM.
Appellant seeks review of the judgment below, entered on a plea of guilty to robbery and, imposing a twenty-five (25) year sentence.
The public defender has filed a brief reviewing any possible objections by Defendant to the proceedings below, with the conclusion that there was no reversible error. On motion of the public defender, this Court has allowed Defendant additional time within which to file a brief in his own behalf as he may deem advisable. The time has now expired without any such brief being filed. We have nevertheless reviewed the record and find no error.
Accordingly, the judgment is AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.